Citation Nr: 1809819	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-57 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to August 1957.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2016 rating decision of the Fort Harrison, Montana Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The RO had denied these claims in an October 2014 decision, which was not perfected for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Evidence received since the October 2014 rating decision that denied service connection for a bilateral hearing disability does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

2. Evidence received since the October 2014 rating decision that denied service connection for a tinnitus disability does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2014 rating decision denying service connection for bilateral hearing loss and tinnitus was not appealed and is final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. New and material evidence has not been received to reopen the claim of service connection for a bilateral hearing loss disability.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).

3. New and material evidence has not been received to reopen the claim of service connection for a tinnitus disability.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

VA's duty to notify was satisfied for the claim before the Board by letter dated June 2016.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Request to Reopen Previously Denied Claim

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  The presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute new evidence.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Initially, the Veteran's claim for service connection for a bilateral hearing loss and tinnitus disability were denied in an October 2014 rating decision on the basis that the evidence did not show a hearing loss or tinnitus during service nor were they caused by service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

At the time of the October 2014 denial, the evidence revealed the following facts.
The Veteran's service treatment records (STRs) did not show any complaints, treatment, or diagnoses related to bilateral hearing loss or tinnitus. VA examination revealing bilateral hearing loss for VA purposes  and a tinnitus diagnosis but no medical link between them and active duty service. The Veteran filed a claim to reopen the claims which were denied by the RO in a June 2016 rating decision after finding the Veteran had submitted no new and material evidence to support the claim to reopen. Evidence received since the final October 2014 rating decision  includes VA treatment records,  VA audiological examination report, and the Veteran's testimony and statements.
 
The Board has considered all the evidence received since the October 2014 rating decision.  VA examinations completed after October 2014 rating decision reflect continued complaints and treatment for bilateral hearing loss and tinnitus.  Specifically and most recently, a May 2016 VA treatment record indicated that the Veteran continued to suffer from bilateral hearing loss for VA purposes.  This evidence is new in that it did not exist at the time of the last denial of the claim; however, it is not material as it does not address to an unestablished fact necessary to substantiate the claim.  

The remaining evidence of record received after the October 2014 rating decision fails to provide any new evidence to show that the Veteran's bilateral hearing loss and tinnitus were incurred in service, are otherwise related to service, or that they are related to a service-connected disability.  Further, the Board notes the Veteran's representative contention that in May 2016, a Veterans Service Representative (VSR) in the Fort Harrison RO improperly submitted a request to re-open the claims for hearing loss  and  tinnitus,  instead  of  filing  the  proper  VA-9,  citing  insistence  of  the  Veteran.  However, even taking this contention into account for the Veteran, new and material evidence was not received before October 2015 nor did the Veteran or his representative submit a proper appeal in the time period required by VA regulations. The Board therefore finds that the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156 (2016).  Therefore, the claims of entitlement to service connection for  bilateral hearing loss and tinnitus are not reopened.


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has not been received, and the petition to reopen this claim is denied. 

New and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus has not been received, and the petition to reopen this claim is denied.





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


